Citation Nr: 9921076
Decision Date: 07/29/99	Archive Date: 09/09/99

DOCKET NO. 98-04 873               DATE JUL 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to the assignment of a higher disability rating for
post-traumatic stress disorder (PTSD), currently rated as 30
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1997 rating decision rendered by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which granted the veteran service connection for
PTSD and assigned a 30 percent disability rating.

The Board observes here that the Court has recently noted that, in
a claim of disagreement with the initial rating assigned following
a grant of service connection, separate ratings can be assigned for
separate periods of time, based on the facts found. Fenderson v.
West, 12 Vet. App. 119 (1999).

REMAND

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. See 38 U.S.C.A. 5107(a) (West 1991). The
United States Court of Appeals for Veterans Claims (formerly the
United States Court of Veterans Appeals) (Court) has held that a
mere allegation that a service-connected disability has become more
severe is sufficient to establish a well-grounded claim for a
higher disability rating. See Caffrey v. Brown, 6 Vet. App. 377,
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).
Accordingly, the Board finds that the veteran's claim for a higher
disability rating is "well-grounded" within the meaning of 38
U.S.C.A. 5107(a).

Once a claimant has presented a well-grounded claim, the VA has a
duty to assist the claimant in developing facts that are pertinent
to the claim. See 38 U.S.C.A. 5107(a) (West 1991). In reviewing the
record, the Board finds that the relevant medical findings and
conclusions are conflicting in nature. For example, an April 1997
VA psychiatric examination report indicates that the veteran's PTSD
was 66 quite severe, affecting his daily life, and emotional and
mental status", and a global assessment of functioning (GAF) score
of 50 was recorded. However, a May 1997 addendum prepared by the
same VA examiner who prepared the aforementioned April 1997 VA
examination report explained that he believed some of the veteran's
symptoms were related to dementia, such as limited social

2 -

comprehension, were due to his earlier stroke. The April 1997
diagnosis was amended as PTSD with depression, and early dementia
due to multiple infarcts from the stroke. Indeed, antecedent
medical records are replete with references to non-service-
connected psychiatric impairment, including that from organic brain
disease or multi-infarct dementia.

Further review of more recently dated medical evidence is also
conflicting. An April 1998 letter from one of the veteran's
physicians, Dr. Kim, includes an opinion that the veteran is I 00
percent disabled due to his service-connected PTSD. Dr. Kim noted
that the veteran was completely dependent on his wife for his care,
that he is unable to perform occupational tasks, and that he
experiences frequent flashbacks, delusions, and hallucinations that
concern his Korean War experiences, which in turn cause him
anxiety, suspiciousness, irritation, and paranoia. The veteran was
also noted to have impaired judgment and cognitive abilities. It is
pertinent to note that earlier dated medical records from Dr. Kim
referred primarily to the veteran's non-service-connected
psychiatric disorders, including major depression and left
occipital infarct with dementia. Nevertheless, the doctor did opine
that in April 1998 that the veteran's PTSD was 100 percent
disabling. On the other hand, the most recent relevant medical
evidence, a report of a May 1998 VA mental disorder examination,
shows that, following the mental status examination, the diagnoses
that were recorded included multi-infarct dementia with delusions;
recurrent major depression (premorbid diagnosis); and irreversible
cerebral damage secondary to cerebrovascular accident.

The Board finds that the relevant medical evidence is conflicting
as to the current severity of the veteran's PTSD. The duty to
assist includes a thorough contemporaneous medical examination, one
which takes into account the records of prior medical treatment so
that the evaluation of the claimed disability will be a fully
informed one." 38 U.S.C.A. 5107(a); See Roberts v. Derwinski, 2
Vet. App. 387, 390 (1992); Green v. Derwinski, 1 Vet. App. 121, 124
(1991). "The examiner must have the full medical record of the
veteran prior to making the evaluation." Shoemaker v. Derwinski, 3
Vet. App. 248, 255 (1992). The Board thus finds that in order to
better distinguish the degree of social and industrial impairment
due to PTSD from other psychiatric disorders, including multi-
infarct dementia, further

3 -

psychiatric evaluation is warranted for a more comprehensive
assessment. Mittleider v. West, 11 Vet. App. 181 (1998). It is also
the Board's judgment that the veteran should be examined by a
psychiatrist who has not seen him previously.

Any relevant psychiatric treatment records that may be available
should also be secured. Murcincsak v. Derwinski, 2 Vet. App. 363
(1992).

Under the circumstances, the case is REMANDED to the RO for the
following actions:

1. The RO should contact the veteran to determine whether there are
any additional psychiatric treatment records relevant to this
appeal that are not on file. If indicated, the RO should then
secure any pertinent medical records and associate them with the
claims folder.

2. The veteran should be scheduled for a VA psychiatric examination
by a psychiatrist who has not examined him previously to determine
the current severity of his PTSD and any other psychiatric
disorders which may be present. Any and all indicated studies,
including psychological testing, should be accomplished. To the
extent that is possible, the examiner should distinguish mental
impairment due to PTSD from mental impairment due to any other
psychiatric or non psychiatric disorders that may be present. The
examiner is requested to render a multi- axial diagnosis, including
assignment of a GAF score based solely on the PTSD symptomatology.
A copy of this remand and the veteran's claims file must be made
available to the examiner. The examiner should report all clinical
findings in detail, including any and all

- 4 -

medical conditions identified through a review of the claims
folder.

3. The RO should review the examination report to determine if it
is in compliance with this REMAND. If it is deficient in any
manner, it should be returned, along with the claims file, for
immediate corrective action.

4. The veteran and/or his representative may furnish additional
evidence and argument while the case is in remand status. Quarles
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet.
App. 109, 112 (1995).

5. The RO should subsequently readjudicate the veteran's claim for
a rating in excess of 30 percent for PTSD based on all the evidence
of record. The RO should note that, in a claim of disagreement with
the initial rating assigned following a grant of service
connection, such as in this case, separate ratings can be assigned
for separate periods of time, based on the facts found. Fenderson
v. West, 12 Vet. App. 119 (1999).

If action remains adverse to the appellant, he should be furnished
a supplemental statement of the case and be given the opportunity
to respond. The case should then be returned to the Board for
further appellate consideration.

- 5 -

No action on the part of the veteran is required until he receives
further notice. The board intimates no opinion, either favorable or
unfavorable, as to the ultimate disposition of the issue on appeal.

R.F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1998), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

